DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election with traverse of Invention I, claims 1-5, 7, 9 16-20, 35 and 42, in the reply filed on 12/9/2021 is acknowledged.  After further consideration, the restriction  requirement has been withdrawn.  Claims 1-5, 7, 9 16-20 and 35-42 are now pending.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 9, 16, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US Patent 5,372,888).
Ogawa et al. disclose a chemically adsorbed monomolecular film covalently bonded to a surface of an ornamental substrate such as a pearl, said film comprising a fluorocarbon straight chain group of the formula 

    PNG
    media_image1.png
    29
    155
    media_image1.png
    Greyscale
 (claims 1-3, Figs. 1-3).
The limitations of claim 9 can be found in Ogawa et al. at col. 1, lines 66-68, col. 2, lines 1-36], where it discloses the nylon 6,6 and PA-MXD.
The limitations of claim 16 can be found in Ogawa et al. at claim 3, where it discloses the pearl.
The limitations of claim 35 can be found in Ogawa et al. at Figs. 2 and 3, where it discloses the pearl and watch.
The limitations of claim 36 can be found in Ogawa et al. at Example 1, where it discloses the method.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letondo et al. (US 2016/0272749).
Letondo et al. disclose a substrate (such as ruby) comprising a surface at least part of which is coated with an epilamization agent 

    PNG
    media_image2.png
    107
    89
    media_image2.png
    Greyscale
(abstract, [0052]).

Allowable Subject Matter

7.	Claims 2-5, 17-20 and 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed diamond, specific formula I, the host, binding agent, and the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762